Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination.

Priority
	Acknowledge is made that This application is a continuation of US Application No. 17/030,325 filed September 23, 2020, which application is a continuation of US Application No. 16/119, 178, filed 31 August 2018, which application is a continuation of US Application No. 15/994,927, filed 31 May 2018, which application is a continuation of US Application No. 14/757,703 filed 23 December 2015, which application is a continuation-in-part of PCT application PCT/US2014/072239, having an international filing date of 23 December 2014; and claims priority from U.S. Provisional Application No. 62/176,416, filed 17 February 2015; U.S. Provisional Application No. 62/198,605, filed 29 July 2015; U.S. Provisional Application No. 62/187,756, filed 1 July 2015; U.S. Provisional Application No. 62/176,418, filed 17 February 2015; U.S. Provisional Application No. 62/191,952, filed 13 July 2015; U.S. Provisional Application No. 62/178,232, filed 6 April 2015; U.S. Provisional Application No. 62/198,599, filed 29 July 2015; U.S. Provisional Application No. 62/177,814, filed 24 March 2015; U.S. Provisional Application No. 62/261,167, filed 30 November 2015; U.S. Provisional Application No. 62/176,438, filed 17 February 2015; U.S. Provisional Application No. 62/176,417, filed 17 February 2015; U.S. Provisional Application No. 62/176,414, filed 17 February 2015; U.S. Provisional Application No. 62/176,415, filed 17 February 2015; U.S. Provisional Application No. 62/176,419, filed 17 February 2015; U.S. Provisional Application No. 62/178,192, filed 2 April 2015; U.S. Provisional Application No. 62/238,012, filed 6 October 2015; and U.S. Provisional Application No. 62/178,193, filed 2 April 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11052152 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Edmund J. Koundakjian on 08/11/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 1, claim 1 is amended as:
1. A method for impeding lactic acidosis in an individual, the method comprising: administering to the individual a topical formulation for transdermal delivery of an active agent, wherein the active agent comprises sodium bicarbonate;
wherein the formulation comprises a penetrant that provides a lecithin at 5% – 15% w/w of the formulation, sodium bicarbonate at 20% – 40% w/w of the formulation, a poloxamer 407 at 1% -15% w/w of the formulation, and an isopropyl palmitate.

Claim 3, line 1, replace “more” by ---both---.

Claim 4, Claim 4 is amended as:
4. The method of claim 1, wherein absorption of the active agent is between 10 – 15 minutes after administering the topical formulation.

Claim 5, line 1, replace “increased” by ---increases---.
Claim 6, claim 6 is amended as:
6. The method of claim 1, wherein the topical formulation delays acidosis burn in the individual undertaking a form of muscle movement.

Claim 7, line 1, replace “applied” by ---administered---.
Claim 10, line 1, replace “applied” by ---administered---.

Claim 11, claim 11 is amended as:
11. A method for impeding lactic acidosis in an individual, the method comprising: administering to the individual a topical formulation for transdermal delivery of an active agent, wherein the active agent comprises sodium bicarbonate;
wherein the formulation comprises a penetrant that provides a lecithin at 5% – 15% w/w of the formulation and sodium bicarbonate at 20% – 40% w/w of the formulation, and
wherein the formulation comprises one or more of an isopropyl palmitate, benzyl alcohol at 0.5%-20% w/w of the formulation, propylene glycol at about 1% -5% w/w of the formulation, poloxamer 407 at 1% -15% w/w of the formulation, and sodium lauryl sulfate at 0.5% – 2.5% w/w of the formulation.

Claim 12, cancel claim 12.
Claim 13, Claim 3, line 1, replace “more” by ---both---.
Claim 14, Claim 14 is amended as:
14. The method of claim 11, wherein absorption of the active agent is between 10 – 15 minutes after administering the topical formulation.

Claim 15, line 1, replace “increased” by ---increases---.

Claim 16, claim 16 is amended as:
16. The method of claim 11, wherein the topical formulation delays acidosis burn in the individual undertaking a form of muscle movement.

Claim 17, line 1, replace “applied” by ---administered---.
Claim 20, line 1, replace “applied” by ---administered---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the references in the record or their combination teach applicant’s claimed invention directing towards topical application of sodium bicarbonate for treating lactic acidosis. Since there is no other outstanding issue remaining, claims 1-11 and 13-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marangos et al. (US6076528) teaches to prevent or control lactic acidosis, a buffering or alkalizing agent, such as sodium bicarbonate, or an agent which reduces lactic acid formation, such as dichloroacetate, can be used (abstract and column 15, line 39-45). Marangos et al. is silent about treating lactic acidosis by topical application of sodium bicarbonate
Carter et al. (US20060013866) teaches a composition effective for delivering specific drug through the skin and into the bloodstream, and more particularly to a composition effective for delivering a specific drug through the outer layers of skin and into the surrounding skin tissue (page 1, [0007]). The active drug molecules that are candidates for transdermal drug delivery includes sodium bicarbonate (page 4-5, [0036]). Carter et al. is silent about treating lactic acidosis.
Sand et al.  (US20090053290) teaches transdermal delivery compositions and topical compositions for application to the skin are provided. The transdermal delivery composition includes at least two penetrants working synergistically but by disparate biochemical pathways. In one embodiment; the transdermal delivery system includes benzyl alcohol and lecithin organogel. The transdermal delivery compositions are used in a variety of topical compositions as a means of transdermally delivering and topically administering different drugs and agents including anti-fungal agents, anesthetics (abstract). Sand et al.  is silent about tropical application of sodium bicarbonate or treating lactic acidosis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613